DETAILED ACTION
In regards to Applicant’s response 3/1/2021 claims 1-29, 31, 36, 43, and 48 are canceled and claims 30, 32-35, 37-42, 44-47, and 49-58 are pending. Claims 30, 32, 37, 40-42, 44, 47, 49-52 are amended. Claims 53-58 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 37-40, 42, 49-50, and 52-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US Pat. 6,074,213) in view of Damadian et al. (US Pat. 6,544,041 B1).
In re Claim 30, Hon discloses, a method of managing a user interface of a teleoperated surgical system (at least at Figure 10 and 14, and Col. 11-11, wherein Hon discloses a system for remote training a of a plurality of operators operating on a single virtual reality simulation of a patient, wherein each participant controls their own tools or controllers for actuating implements within the virtual reality simulation. Wherein each device in Figure 14 has their own state model of the state of the simulation (65) and this information is used to influence what actions they made take in Figures 15-16. Wherein Figure 14 once a user has made a change to their local state model only the changed content is sent to the state models of other user devices so to keep all models up to date as in 11:38-50 and 12:65-14:35 and this state information is converted by each local device and used to output the virtual image. See also 5:47-6:5, ), the method comprising: 
receiving first user input at a first master controller to impart motion to the first master controller (at least at Figure 10 and 14, wherein one of the users (100-103) impart motion to their various tool controllers (104,106,108,110,112)); 
rendering a first scene at a first user interface representing a virtual environment simulating a surgical site within a patient (at least at Figure 10 and 14, and the displayed image which represents a virtual simulation of the interior of a patient which is being operated on by the surgeons. See also 8:10-16, 9:45-47, etc.); 
wherein rendering the first scene at the first user interface includes rendering a representation of a first virtual instrument within the first scene, the representation of the first virtual instrument within the first scene having at least one of a position, speed and rotation corresponding to the at least one of position, speed and rotation imparted to the first master controller (at least at Figure 10 and 14, wherein the device (105) is rendered at a position which corresponds to the position of controller (106) operated by the user. Wherein this may also be done for other users of the noted devices and rendered on the display in (109,107,111), etc.);
presenting the first scene to a user at the first user interface, the scene includes the representation of the first virtual instrument within the scene (at least at (100) which renders the virtual instrument (105) accordingly in Figure 14. See also the other user’s display as in Figure 14);
receiving at a second user interface from the first user interface, an environmental variable describing at least one of position, speed and rotation imparted to the first master controller (at least at Figure 14, wherein the changes to the state model of the user who has changed the position of their controller is relayed to the state models of other participants. Wherein this process is further seen in Figures 15-16, wherein local state models (120) are updated at each remote station, which includes position based variables including (123,125) that describe a position of a defibrillator (119) and a chest compression device (118). Alternatively, see the interpretation wherein the environmental variable is merely the final image depicting the positon of the implement with respect to the scene which is sent to each remote station);
receiving a second user input at a second master controller to impart motion to the second master controller (at least at Figure 14-16, wherein one of the other remote devices also changes the position of their device (106,108,110,112) and this change is propagated to the state models of the other devices);
rendering a second scene at the second user interface (at least at (101,102, 103, etc.) wherein the virtual patient scene is displayed on the other user’s display);
wherein rendering the second scene at the second user interface includes rendering a representation of a second virtual instrument within the second scene, the representation of the second virtual instrument in the scene having at least one of position, speed, and rotation corresponding to at least one of position, speed and rotation imparted to the second master controller (at least at Figure 10 and 14, wherein the devices (107, 109, 111) are rendered at a position which corresponds to the position of their respective controllers (108, 110, 112) operated by respective users and displayed on screen accordingly. Wherein this is also done for other users of the noted devices and rendered on the display in (109,107,111), etc.),

wherein rendering the second scene at the second user interface includes rendering a representation of the first virtual instrument within the second scene, by translating the environmental variable describing at least one of the positon, speed, and rotation imparted to the first master controller to represent at least one of a position, speed, and rotation of the representation of the first virtual instrument within the second scene at the second user interface (at least at Figure 14, and 12:65-13:34 wherein the changes of the state model image of the first user device (100) stored in first memory means is sent to all other devices in (113-115) and this information regarding the positioning/action of the controller (106) is used to update the display at all stations in real time to show the instrument (105) in the same position on the virtual scene of the devices of (101-103). Alternatively, see the interpretation wherein the environmental variable is merely the data of final image depicting the position of the implement with respect to the scene which is sent to each remote station for rendering, thereby translating the image by displaying the image data in a graphical format1); and 
presenting the second scene to a user at the second user interface, the second scene includes the representation of the second virtual instrument within the second scene and the representation of the first virtual instrument within the second scene (at least at the displays of devices (101-103) which includes the virtual representation of all devices (105,107,109,111) therein within the scene based on the position of those devices stored in their local internal state model image).
Hon is arguably unclear with respect to the discussion of Figure 14 in 12:65-13:34 that the conversion of the user “image” involves encapsulating the changes to the state model made by the first user manipulating their implement which are then sent in (113-115) to the first memory means of the other device which is then converted by each local device to render their own virtual image with the implement in the corrected position.  However, Damadian teaches [a simulated surgical display system, comprising] wherein rendering the second scene at the second user interface includes rendering a representation of the first virtual instrument within the second scene, by translating the environmental variable describing at least one of the position, speed, and rotation imparted to the first master controller to represent at least one of a position, speed, and rotation of the representation of the first virtual instrument within the second scene at the second user interface (at least at Figure 1C, 2, and 1:35-40, wherein a tracking system detects the position coordinate variable of a controller (18) used by a user performing a procedure at (108). Wherein this position information is sent to a superposition device (114) which displays a simulated instrument at a desired position in a virtual image in Figure 2 based on the received positon coordinate).

Hon to have the system only transfer the positional state coordinate data between devices when sending the changes to the state model between devices, as taught by Damadian, for the purpose of reducing the amount of data which is transferred over the network between devices for the benefit of reducing time delays caused by sending larger amount of data through the network and increasing the speed that simultaneous images are displayed on all connected devices when in poor networking conditions (Col. 5:47-6:5, Hon).

In re Claim 37, the previous combination of Hon and Damadian as applied to claims 30 discloses the claimed invention as shown above. Hon further discloses wherein rendering the scene comprises […] allowing the user of the first user interface to view the scene when viewing the scene (at least at Figure 10 and 14 wherein all of the users participate in the same surgical exercise). Hon is arguably silent on rendering the scene as a translucent layer, the examiner takes OFFICIAL NOTICE that the concept and advantages of rendering the scene as a translucent layer were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Hon by rendering the scene in a translucent layer, to obtain predictable results of enabling the user to see both their implements and the underlying anatomical structure simultaneous so as to not obstruct a user’s point of view.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

In re Claim 38, the previous combination of Hon and Damadian as applied to claims 30 discloses the claimed invention as shown above. Modified Hon further discloses providing a surgical exercise to the user of the first user interface, and wherein the surgical exercise is also substantially concurrently provided to a user of the second user interface (at least at Figure 10 and 14 wherein all of the users participate in the same surgical exercise). 
In re Claim 39, the previous combination of Hon and Damadian as applied to claims 30 discloses the claimed invention as shown above. Modified Hon further discloses wherein receiving the environmental variable comprises receiving the environmental variable over a wide-area network (at least at least at Figure 10 wherein the stations are position at opposite parts of the country. See also claim 13 and Col. 5 for international teams). 
In re Claim 40, the previous combination of Hon and Damadian as applied to claims 30 discloses the claimed invention as shown above. Modified Hon further discloses wherein rendering the scene and rendering the scene are performed on separate canvases (at least at least at Figure 10 and 14 wherein the rendering of the various virtual images are displayed on each user’s respective display device). 

In re Claim 42, see rejection of Claim 30.
In re Claim 49, the previous combination of Hon and Damadian as applied to claims 42 discloses the claimed invention as shown above. Hon further discloses wherein rendering the scene comprises […] allowing the user of the first user interface to view the scene when viewing the scene (at least at Figure 10 and 14 wherein all of the users participate in the same surgical exercise). Hon is arguably silent on rendering the scene as a translucent layer, the examiner takes OFFICIAL NOTICE that the concept and advantages of rendering the scene as a translucent layer were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Hon by rendering the scene in a translucent layer, to obtain predictable results of enabling the user to see both their implements and the underlying anatomical structure simultaneous so as to not obstruct a user’s point of view.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

In re Claim 50, the previous combination of Hon and Damadian as applied to claims 42 discloses the claimed invention as shown above. Modified Hon further discloses wherein rendering the scene and rendering the scene are performed on separate canvases (at least at least at Figure 10 and 14 wherein the rendering of the various virtual images are displayed on each user’s respective display device). 

In re Claim 52, see rejection of Claim 30.
In re Claim 53, the previous combination of Hon and Damadian as applied to claims 30 discloses the claimed invention as shown above. Modified Hon further discloses sensing the motion imparted to the first master controller; determining at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the first master controller; sensing the motion imparted to the second master controller; and determining at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the second master controller (at least at least at Figure 10 and 14 wherein the position of the controller is sensed and determined by the device and this information fed into the local state model for image generation and state information transmission). 
In re Claim 54, the previous combination of Hon and Damadian as applied to claims 42 discloses the claimed invention as shown above. Modified Hon further discloses a first sensor the motion imparted to the first master controller; determining at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the first master controller; and AMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 9Application Number: 15/526,691Dkt: 3948.005US1Filing Date: May 12, 2017Title: INTEGRATED USER ENVIRONMENTSa second sensor the motion imparted to the second master controller; determining at least one of position, speed and rotation imparted to the second master controller, based upon the sensed motion imparted to the second master controller 
In re Claim 55, the previous combination of Hon and Damadian as applied to claims 52 discloses the claimed invention as shown above. Modified Hon further discloses sense the motion imparted to the first master controller; determine at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the first master controller; sense the motion imparted to the second master controller; and determine at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the second master controller (at least at least at Figure 10 and 14 wherein the position of the controller is sensed and determined by the device and this information fed into the local state model for image generation and state information transmission). 

In re Claim 56, Hon discloses, a method of managing a user interface of a teleoperated surgical system (at least at Figure 10 and 14, and Col. 11-11, wherein Hon discloses a system for remote training a of a plurality of operators operating on a single virtual reality simulation of a patient, wherein each participant controls their own tools or controllers for actuating implements within the virtual reality simulation. Wherein each device in Figure 14 has their own state model of the state of the simulation (65) and this information is used to influence what actions they made take in Figures 15-16. Wherein Figure 14 once a user has made a change to their local state model only the changed content is sent to the state models of other user devices so to keep all models up to date as in 11:38-50 and 12:65-14:35 and this state information is converted by each local device and used to output the virtual image. See also 5:47-6:5, ), the method comprising: 
receiving an environmental variable at a first user interface, indicating motion imparted to a first master controller (at least at Figure 10 and 14, wherein one of the users (100-103) impart motion to their various tool controllers (104,106,108,110,112). Wherein the changes to the state model of the user who has changed the position of their controller is captured. Wherein this process is further seen in Figures 15-16, wherein local state models (120) are updated at each remote station, which includes position based variables including (123,125) that describe a position of a defibrillator (119) and a chest compression device (118). Alternatively, see the interpretation wherein the environmental variable is merely the final image depicting the positon of the implement with respect to the scene which is sent to each remote station); 
rendering a first virtual environment at the first user interface, the first virtual environment simulating a surgical site within a patient (at least at Figure 10 and 14, and the displayed image which represents a virtual simulation of the interior of a patient which is being operated on by the surgeons. See also 8:10-16, 9:45-47, etc.); 
rendering a first virtual instrument within the first virtual environment at the first user interface based upon the environmental variable (at least at Figure 10 and 14, wherein the device (105) is rendered at a position which corresponds to the position of controller (106) operated by the user. Wherein this may also be done for other users of the noted devices and rendered on the display in (109,107,111), etc. Alternatively, see wherein the image data is displayed graphically);
receiving the environmental variable at a second user interface (at least at Figure 14, wherein the changes to the state model of the user who has changed the position of their controller is relayed to the state models of other participants. Wherein this process is further seen in Figures 15-16, wherein local state models (120) are updated at each remote station, which includes position based variables including (123,125) that describe a position of a defibrillator (119) and a chest compression device (118). Alternatively, see the interpretation wherein the environmental variable is merely the final image depicting the positon of the implement with respect to the scene which is sent to each remote station);
rendering a second virtual environment at the second user interface, the second virtual environment simulating the surgical site within the patient and rendering the first virtual instrument within the second virtual environment at the second user interface based upon the environmental variable  (at least at (101,102, 103, etc.) wherein the 
Hon is arguably unclear with respect to the discussion of Figure 14 in 12:65-13:34 that the conversion of the user “image” involves encapsulating the changes to the state model made by the first user manipulating their implement which are then sent in (113-115) to the first memory means of the other device which is then converted by each local device to render their own virtual image with the implement in the corrected position.  However, Damadian teaches [a simulated surgical display system, comprising] wherein rendering the scene at the second user interface includes rendering a representation of the first virtual instrument within the scene, by translating the environmental variable describing at least one of the positon, speed, and rotation imparted to the first master controller to represent at least one of a position, speed, and rotation of the representation of the first virtual instrument within the scene at the second user interface (at least at Figure 1C, 2, and 1:35-40, wherein a tracking system detects the position coordinate variable of a controller (18) used by a user performing a procedure at (108). Wherein this position information is sent to a superposition device 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system only transfer the positional state coordinate data between devices when sending the changes to the state model between devices, as taught by Damadian, for the purpose of reducing the amount of data which is transferred over the network between devices for the benefit of reducing time delays caused by sending larger amount of data through the network and increasing the speed that simultaneous images are displayed on all connected devices when in poor networking conditions (Col. 5:47-6:5, Hon).
In re Claim 57, the previous combination of Hon and Damadian as applied to claims 54 discloses the claimed invention as shown above. Modified Hon further discloses sensing motion imparted to the first master controller; and determining the environmental variable, based upon the sensed motion imparted to the first master controller (at least at least at Figure 10 and 14 wherein the position of the controller is sensed and determined by the device and this information fed into the local state model for image generation and state information transmission. Wherein at least sensors are discussed in Col. 9, among others. See also Damadian which senses the position of the probe and uses this information to determine a coordinate position of the device as combined above). 
In re Claim 58, the previous combination of Hon and Damadian as applied to claims 57 discloses the claimed invention as shown above. Modified Hon further  wherein determining the environmental variable includes determining at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the first master controller (at least at least at Figure 10 and 14 wherein the position of the controller is sensed and determined by the device and this information fed into the local state model for image generation and state information transmission. Wherein at least sensors are discussed in Col. 9, among others. See also Damadian which senses the position of the probe and uses this information to determine a coordinate position of the device as combined above). 

Claims 32-34 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Hon and Damadian as applied to claims 30, respectively, in view of Itkowitz et al. (US Pub. 2011/0118752 A1).
In re Claim 32, the previous combination of Hon and Damadian as applied to claims 30 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] further comprising: receiving an annotation variable from the second user interface, the annotation variable describing an annotation to render on the scene; and wherein presenting the scene includes presenting the annotation in the scene (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display and this annotation data is sent to the other display device (185) for display upon the surgical scene as shown). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 33, the previous combination of Hon and Damadian as applied to claims 32 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the annotation includes a crayon control, a highlighter control, or a pointer icon (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 34, the previous combination of Hon and Damadian as applied to claims 32 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the annotation is selected by a user of the second user interface (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display based on an input method they select). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 44, the previous combination of Hon and Damadian as applied to claims 42 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the communication subsystem is further configured to receive an annotation variable from the second user interface, the annotation variable describing an annotation to render on the scene; and wherein presenting the scene includes presenting the annotation in the scene (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display and this annotation data is sent to the other display device (185) for display upon the surgical scene as shown). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 45, the previous combination of Hon and Damadian as applied to claims 44 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the annotation includes a crayon control, a highlighter control, or a pointer icon (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display by using a highlighter or crayon type control). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a 
In re Claim 46, the previous combination of Hon and Damadian as applied to claims 45 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the annotation is selected by a user of the second user interface (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display based on an input method they select). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.

Response to Arguments
	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image1.png
    277
    710
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  The FAOM at page 7 identifies one of the tool controllers as being the “first master controller”:

    PNG
    media_image2.png
    96
    661
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    344
    719
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  Hon teaches at, e.g., c13:20-34

    PNG
    media_image4.png
    149
    350
    media_image4.png
    Greyscale

In other words, Hon teaches capturing the position/speed/rotation of the team member’s manipulation of the “grasping implement” at one station, converting/translating that image into “small exact data”, sending that translated data to the other stations where it is then re-translated in order to depict the real-time modification of the virtual image by that “small exact data” at those stations simultaneously.  This is within the BRI of the claimed limitations.


    PNG
    media_image5.png
    331
    721
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive to the extent that Applicant does not specifically define “environmental variable” and nor is it a term of art and it is not necessary, therefore, to read the BRI of that limitation as narrowly as Applicant would have it, in terms of requiring the “environmental variable” to have to be something less than, e.g., the data for an entire image.  One dictionary definition of a “variable” is “something that may or does vary or change; a variable feature or factor” (https://www.dictionary.com/browse/variable) and the image data is “something that may or does vary or change” regarding the “environment” of the simulated surgery.
	



    PNG
    media_image6.png
    667
    733
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    117
    698
    media_image7.png
    Greyscale

Damadian other than the tracking system that is cited in the FAOM on pages 9-10.  The FAOM does not cite to the “image data memory” or the “superposition unit” or the other aspects of Damadian mentioned by the Applicant here.  And Applicant provides no basis or rationale why directly sampling the position coordinate variable of the controller as taught by Damadian and employing that data when sending changes to the state model as taught by Hon would not have been obvious to one of ordinary skill in the art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the alternative interpretation taken above wherein the environmental variable is merely image data which is sent between the devices and used to render the instrument in the appropriate positon on a graphical display is seen sufficient to meet the claim, the primary interpretation of the claim is provided pursuant to MPEP §2120(I)(A)&(B).